Day, J.
i. contract: ev?deíice!Jon' I. The rule which inhibits the introduction of parol contemporaneous evidence to contradict or vary the terms of a valid written instrument is directed only against the admission of any other evidence of the language employed by the parties than that which is *134furnished, by the writing itself. The writing may be read by the light of surrounding circumstances, in order the more fully to understand the intent and meaning of the parties. When the surrounding circumstances are considered, there is no difficulty in arriving at the meaning of the contract. In fact, the writing itself contains internal evidence that the printed portion is to be read together consecutively, and the written portion in the same manner, for if the whole be read consecutively, not only is the writing utterly unintelligible, but a line is interpolated between two syllables of one word. It is competent, when we consider the alleged circumstances under which the contract was made, to read it in such a manner as will allow it some force and meaning.
2 ambiguity. II. It is claimed, however, that if the contract is read as appellant insists it should be, it is still ambiguous. It is insisted that there is as much reason upon the face 0f the contract for saying that liability thereon is dependent upon two conditions, and that both must co-exist before defendant is liable, as there is for claiming that one of the conditions is dependent upon the other. In other words, the appellee claims that the contract may mean that it is payal.de upon the condition that Oarj>enter obtains work sufficient to keep said Smith and two workmen employed, and twenty per cent of the profits of the business will pay the same. It is evident, however, that this could not have been the meaning of the parties to the contract, as this would enable Carpenter, the obligor, to avoid all liability by simply neglecting to obtain work enough to keep three men employed. The petition alleges that Carpenter failed and neglected to obtain work sufficient to keep Smith and two workmen employed. Having failed to do that which' made the payment of the contract contingent, the obligation to pay becomes absolute. The court erred in sustaining the demurrer.
Reversed.